In re Gonzales, Lisa Bordonaro; Bordona-ro, Cynthia; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 93-CW-0172; Parish of Jefferson, 24th Judicial District Court, Div. “E”, Nos. 403-784, 403-522.
Granted. The judgment of the trial court denying the motion to recuse Judge Chehar-*1209dy and imposing $650.00 in sanctions against Lisa Bordonaro Gonzales is vacated. The recusal of Judge Susan Chehardy in these proceedings is ordered; the case is remanded to the trial court for reallotment and further proceedings.
DENNIS, J., not on panel.